Citation Nr: 0526469	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  02-12 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of reimbursement of Chapter 30 
educational assistance overpayment of $2,056.38, to include 
the issue of the validity of the overpayment.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Board of Veterans' Appeals (Board) found no evidence in 
the record as to any active service by the veteran.

This matter comes before the Board on appeal from a February 
2002 decision by the Committee on Waivers and Compromises 
(Committee) of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, which denied the 
appellant a waiver of recovery of the overpayment at issue.

The Board finds that while reasonable efforts were made by 
the RO to accomplish the action requested in the Board's most 
recent remand of September 2004, requested action that was 
not fully completed is mandatory in nature and requires the 
further remand of this appeal.  


REMAND

In its remand of September 2004, the Board requested that the 
RO locate additional pertinent documents that related to the 
processing of the veteran's claim for education benefits 
since 1993.  Other regional offices that participated in the 
processing of his claim for benefits were also to be 
contacted for relevant documents, and the veteran was to be 
provided with an accounting, explaining the amount of the 
overpayment and how it was calculated.  In this regard, the 
Board finds that the June 2005 statement of the case 
essentially provides the requested accounting that was sought 
by the Board.  It also identifies additional documentation 
that was reviewed by the RO in the process of readjudicating 
the claim.  

However, if timeliness of a waiver request is at issue in a 
case (as it is in this case), the notices of overpayment 
issued by VA's Debt Management Center (DMC) in St. Paul, 
Minnesota, must be in the record to verify the date of the 
issuance of the notice.  (In order to determine whether the 
request was made within the 180-day period.  See 38 U.S.C.A. 
§ 5302(a) (West 2002); 38 C.F.R. § 1.963(b) (2004)).  Here, 
the veteran does not recall receiving a notice of overpayment 
dated May 15, 1995, and more importantly, asserts that 
subsequent notices did not fully explain the basis for the 
overpayment until a notice sent to the veteran by the RO in 
October 2001.  Neither the notice of May 15, 1995, nor an 
October 31, 1997 notice identified by the RO in the July 2002 
statement of the case are in the record.  Since these notices 
have still not been associated with the claims file on 
appeal, the Board finds that it has no alternative but to 
once again remand the case to the RO to contact the DMC and 
obtain a copy of the notices of overpayment issued to the 
appellant.

The Board further notes that effective May 14, 1999, new 
procedures were implemented for waiver requests when 
timeliness is at issue.  Specifically, the DMC must provide 
verification of the date of dispatch of the notice, a print-
out of the screen from the Centralized Account's Receivable 
Online System (CAROLS), a statement that explains the details 
of the screen, a copy of the type of letter sent to the 
debtor, and a copy of any correspondence received from the 
debtor in response to the notice of indebtedness and the 
right to request a waiver.  See OF Bulletin 99.GC1.04 (May 
14, 1999).

Accordingly, this case is REMANDED for the following actions:

1.  Contact the DMC and obtain a copy of 
the notices of overpayment issued to the 
appellant on May 15, 1995, October 31, 
1997, and on any other date.  If these 
documents are unavailable, then please 
attempt to provide other documentation 
giving notice of the overpayment.

2.  Thereafter, the matter on appeal 
should be readjudicated.  If any of the 
issues involved in this appeal remains 
denied, the appellant should be provided 
an appropriate supplemental statement of 
the case.  Allow an appropriate period 
for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


